Citation Nr: 0126485	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
emotionally unstable personality disorder.

2.  Entitlement to service connection for a depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 31 to May 11, 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).

In February 2000, the Board remanded the issue of whether new 
and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability for further development.  
Specifically, the Board requested that a hearing before a 
Board Member be scheduled pursuant to the veteran's request.  
As a matter of background, the Board notes that the 
transcript of a hearing held in October 1999 could not be 
obtained and in the interests of ensuring compliance with due 
process, the veteran was notified of this fact and given an 
opportunity for a second hearing.  A videoconference hearing 
was held in September 2001.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2. In a January 1984 rating decision, the RO denied service 
connection for an emotionally unstable personality.  The 
veteran did not file a timely appeal of that denial and that 
decision became final.  

3. Additional evidence submitted since the RO's January 1984 
rating decision does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4. The veteran again filed a service connection claim for 
psychiatric disability, specifically, chronic depression in 
October 1997.

5. An acquired psychiatric disorder clearly and unmistakably 
existed prior to service; no increase in severity of this 
condition during service is demonstrated.


CONCLUSIONS OF LAW

1. Evidence received since the RO's January 1984 rating 
decision is not new and material; the decision is final and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).

2. A depressive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 
(West 1991 and West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom,  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

It is emphasized that these changes in the law do not require 
VA to reopen a claim that has been disallowed unless there is 
new and material evidence to do so pursuant to 38 U.S.C.A. § 
5108.  See supra, Veterans Claims Assistance Act of 2000.  

Therefore, in this instance, the new notice and development 
provisions will primarily affect the RO's actions with 
respect to the veteran's claim for service connection for 
depressive disorder.  In this regard, the Board notes that 
adequate notice and development have been given and 
conducted, such that the veteran has been fully informed of 
the requirements to adjudicate his claim.  

For example, in January 1998, the veteran was requested to 
submit further evidence to substantiate his claim.  
Specifically, the RO requested any evidence of treatment from 
separation from service to the present.  The veteran 
responded with information related to treatment prior to 
service.  Further, a statement of the case (SOC) was issued 
in April 1999 indicating the prevailing law and regulations.  
Also, the RO notified the veteran in May 2001 that if there 
were no additional data available to support his claim, the 
veteran could so indicate, thereby expediting the processing 
of his claim.  The veteran signed a statement to this effect 
on May 2, 2001.  

Thus, in light of the above, the Board observes that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.
  
New and material evidence claim

In a rating decision dated in January 1984, the RO denied 
entitlement to service connection for emotionally unstable 
personality.  The veteran's service medical records reveal a 
negative enlistment examination dated in March 1977.  In 
clinical records dated in April 1977, the examiner noted that 
the veteran was depressed, frustrated, and had trouble 
adapting to the pressures of the Army.  Noted is a history of 
psychiatric care.  An impression of emotionally unstable 
personality is indicated and the veteran was recommended for 
separation from service.  The RO noted in January 1984 that a 
personality disorder is a constitutional or developmental 
abnormality, and as such, is not a disease within the meaning 
of the applicable legislation.  38 C.F.R. § 3.303(c).  The 
veteran did not appeal that decision and thus, it became 
final.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Pertinent law and regulations require that following 
notification of an initial review and determination by the 
RO, a notice of disagreement must be filed within one year 
from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

A review of the record reflects that the veteran has not 
submitted any new and material evidence in support of his 
service connection claim for emotionally unstable 
personality.  While the veteran submitted inpatient records 
for treatment received at a state hospital that were new 
since the last and final disallowance in January 1984, such 
records only contain details from his hospitalization in 1971 
and 1972, prior to his period of service.  Noted in those 
records are diagnoses of adjustment reaction of adolescence, 
severe, and depressive neurosis, moderate; and unsocialized 
aggressive reaction of adolescence, moderate.  Overall, such 
records do not bear directly to the matter at hand in that 
they relate to treatment during adolescence prior to the 
veteran's period of service.  38 C.F.R. § 3.156(a).

Further, the veteran also submitted VA treatment records for 
outpatient care from October 1997 through January 1998 for 
depression, mood disorder, and symptoms of anxiety.  Again, 
while those records are new in the sense that they were not 
previously associated with the veteran's claims folder at the 
time of the January 1984 decision, they are indicative only 
of treatment for mental disorders post-service, that is, many 
years after separation.  Again, those records do not bear 
directly and substantially on the current issue of 
entitlement to service connection for emotionally unstable 
personality incurred during service.  38 C.F.R. § 3.156(a).

Additionally, the Board recognizes that the veteran submitted 
his own statements regarding the merits of his claim, 
received in the record June 1999, July 2000, and October 
2000.  Further, during his hearing in September 2001, the 
veteran testified essentially that new evidence he had 
submitted illustrated his ability to become a good police 
officer, as he had planned to become when entering the Army, 
but that the Army took away such opportunity when it did not 
provide him with the education he expected and noted a 
diagnosis of chronic depression in his record.  Transcript 
(T. at 3).  Nonetheless, while the Board does not doubt the 
veteran's words, such records overall do not bear directly 
and substantially upon the specific matter under 
consideration, and the evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See § 38 C.F.R. § 3.156(a).  

Therefore, overall, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim in that it does not tend to 
show that the veteran's an emotionally unstable personality 
disorder was incurred or aggravated in the line of duty, or 
are otherwise attributable to service.  38 C.F.R. § 3.156(a).  
Moreover, as noted in the January 1984 decision and 
communicated to the veteran at the same time, emotionally 
unstable personality under relevant law and regulations is 
characterized by developmental defects or pathological trends 
in the personality structure and is not a disease or injury 
within the meaning of VA regulations.  38 C.F.R. § 3.303(c). 


Service connection claim

The veteran also contends that he is entitled to service 
connection for depressive disorder.  As noted above, service 
connection may be established where the evidence demonstrates 
that an injury or disease resulting in disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303.  
In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Also, service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).

Pursuant to 38 U.S.C.A. §§ 1111, 1137, "every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination." See also 38 C.F.R. § 3.304(b).  This 
presumption can be overcome only by clear and unmistakable 
evidence that an injury or disease existed prior to service. 
See id.; Junstrom v. Brown, 6 Vet.App. 264, 266 (1994).

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. 3.306(b).  This presumption 
of aggravation is only applicable if the preservice 
disability underwent an increase in severity during service. 
See Beverly v. Brown, 9 Vet.App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995).  Temporary or intermittent 
flare-ups during service of a preexisting injury are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, worsened. 
See Maxon v. West, 12 Vet.App. 453, 458 (1999). 

In this case, as noted above, the veteran was examined at the 
time of his enlistment into service in March 1977 and no 
psychiatric disorder was identified.  Accordingly, the Board 
finds that the veteran is entitled to the presumption of 
soundness at the time of his entrance to service.  In order 
to rebut the presumption of soundness there must be clear and 
unmistakable evidence that a psychiatric disability existed 
prior to service.  38 C.F.R. § 3.304. 

Again, as noted above, the veteran submitted records in May 
2001 for treatment in a state hospital during September and 
October 1971 and again from January to April 1972 for 
adjustment reaction of adolescence, depression, and neurosis.  
These records predate the veteran's period of service and 
demonstrate the presence of a psychiatric before service 
entrance.  The Board therefore finds that the records of the 
psychiatric care received by the veteran in 1971 and 1972 are 
clear and unmistakable evidence that a psychiatric disorder 
existed prior to his period of military service. 

As discussed above, service medical records reveal that on 
April 14, 1977, two weeks after entering active duty, the 
veteran sought treatment for complaints of being extremely 
nervous and unable to train. It was noted that the veteran 
was depressed, frustrated, and had trouble adapting to the 
pressures of the Army. An impression of emotionally unstable 
personality was made and the veteran was recommended for 
separation from service. No reference was made to a 
depressive disorder or other acquired psychiatric condition. 
These records provide no support for the allegation that 
there was an increase in severity during service of the 
psychiatric pathology treated prior to service. 

Post-service records include VA outpatient records extending 
from October 1997 to January 1998, many years post service. 
Cited VA outpatient treatment records post-service include 
notations of depression, but there is nothing to link that 
post-service treatment to the veteran's period of service. 
Accordingly, the Board can only conclude that the depressive 
disorder which preexisted his active duty service was not 
aggravated therein. 38 U.S.C.A. §§ 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

The Board recognizes the veteran's statements of record.  In 
this regard, the Board would point out that a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion which requires specialized medical 
knowledge.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither the 
veteran nor his representative has offered any competent 
medical evidence in support of the claim on appeal; neither 
the veteran's statements, other lay statements, nor the 
representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's post-service psychiatric 
disability to his period of service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995). The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.





ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for an 
emotionally unstable personality disorder, service connection 
remains denied.

Service connection for a depressive disorder is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

